DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Ross Flynt on 2/7/2022.

The application has been amended as follows:
In the claims
Claim 1, line 5, the phrase "material and consists of" has been changed to --material that increases a surface to volume ratio and consists of--.

Claim 13 (Currently Amended) A method for sampling formation fluids, comprising:
inserting a sample chamber into a wellbore, wherein the sample chamber comprises walls lined entirely with a coating of a sorbent material, wherein the sorbent that increases a surface to volume ratio and consist of gold, nickel, platinum, or combinations thereof; 
engaging a probe with the borehole wall, wherein the probe extends from the sample chamber;
collecting a fluid sample with the probe; and 
placing the fluid sample into 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The above amendments to claim 1 are to bring the limitation of "structure or porous material" into alignment with Applicants' arguments filed 12/14/2021. Applicant's arguments in said remarks are persuasive with respect to the prior grounds of rejection over WO 2018/0631414 (Perkins); specifically the "sample chamber comprises walls line entirely with a coating…" limitation (Applicant's remarks filed 12/14/2021, middle paragraph of page 7 as-filed)
The examiner also notes the close ended language of "the sorbent material… consists of gold, nickel, platinum, or combinations thereof" which excludes non-recited elements from the "sorbent material" (MPEP §2111.03, subsection II).

Finally, the above amendments to method claim 13 adding the "probe" language was made to overcome US 2018/0328172 which teaches a sampling tool (fig 1; ¶ 38) with walls (110) entirely lined with a sorbent material (112, ¶ 21) that can be gold, nickel, or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676